EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A certified copy of Parent Application No. 15167619.4 / EP15167619, filed on 13 May 2015 has been received.

Examiner’s Comment 
The amendments filed 18 December 2020 and the draft amendments sent via email 25 February 2021 have overcome the objection to claim 8. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Faustino A. Lichauco on Thursday, 25 February 2021.
The amendments are listed in the attached copy of claims, approved 25 February 2021. 

Claim 12 is further amended in part to read:
“… is received in the second receiving portion with radial play [[.]] 
wherein the sealing element comprises a sealing head and a cylindrical body, and 
wherein the cylindrical body is not clamped by the attachment part.”

Allowable Claims
Claims 1-21 are allowed.

Reasons for Allowance
Applicant’s arguments filed 18 December 2020 regarding Brandenburger; Torsten et al. (US 20070060902 A1), Lynn, Lawrence A. (US 20020193752 A1) and Brandenburger ‘532; Torsten et al. (US 20110166532 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance. 

Lynn, the closest art of record, lacks a sealing element received in a second receiving portion with radial play as argued in the Appeal Brief filed 18 December 2020. 

Also of record, Cote, Andrew L. Sr. et al. (US 20010042850 A1) discloses a sealing element (¶ [0016], connector body 12); 
wherein the sealing element, with a conveying device not attached to an attachment part, is received in a receiving portion with radial play (¶ [0028], farther 
However, Cote lacks a cylindrical body that is not clamped by an attachment part. Instead, Cote expressly clamps a lower portion of the sealing element a (¶ [0026], the two housing portions 32 and 34 preferably are ultrasonically shear welded together to form an integral housing, and to hold one end of the gland 36 in a gland-retention area 40). 

Another cited reference, Brustad, John R. (US 20030139756 A1), discloses a sealing element (¶ [0027], block 52 of gel material 54); 
wherein the sealing element, with a conveying device not attached to an attachment part, is received in a second receiving portion with radial play (¶ [0033], the displaced gel material, which is generally non-compressible, will attempt to expand. In order to accommodate this expansion, it is desirable to provide air pockets or voids 65 into which the gel material 54 can move). 
However, Brustad lacks a connection piece and instead describes a unitary attachment part that holds the sealing element (¶ [0025], the valve housing 23 is constructed with a cylindrical, vertical wall 34 and a pair of generally annular horizontal walls 36 and 38). 



Also of record, Christensen, Kelly David et al. (US 20030208165 A1) discloses a sealing element (¶ [0092], septum 20); 
wherein the sealing element, with a conveying device not attached to an attachment part, is received in a receiving portion with radial play (¶ [0095], Fig. 2, by having a cross-section for medial portion 22 that is smaller than the cross-section of bore 13, space is provided inside bore 13 to allow such lateral deflection of medial portion 22. This distal and lateral deflection of septum 20 forces slit 25 to open and allows the male luer taper to penetrate septum 20 into slit 25).
However, Christensen lacks a cylindrical body that is not clamped by the attachment part, and instead holds a portion of the sealing element between portions of the attachment part (¶ [0094], the distal portion 23 is captured between top portion 12 and bottom portion 16 of housing 10 preferably such that the top wall of bottom portion 16 engages annular slot 26 of septum 20). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Larkin; Mark E. (US 5961497 A) discloses a coupling system comprising a sealing element (Fig. 1, connector 10 and seal 70; Fig. 5, resilient seal 570); wherein the sealing element, is received in a second receiving portion with radial play (col. 9, lines 55-62, the void 551 accommodates displacement of the seal 570 when a cannula is inserted through the slit 574). However, Larkin lacks a cylindrical body that is not clamped by an attachment part and instead shows that a lower portion of the sealing element is constrained inside the attachment part (Fig. 5, inwardly projecting skirt 593). 
Paradis; Joseph R. (US 5289849 A) describes a flow control device comprising a sealing element (Fig. 1D, coupling device 10 comprises injection site member 24); wherein the sealing element, with a conveying device not attached to an attachment part, is received in a second receiving portion with radial play (col. 7, lines 19-24, FIGS. 1A and 1B, the inlet 12a of the auxiliary flow channel 12 serves as an infusion or injection site). However, Paradis lacks a sealing element comprising a slot opening, and instead configures the sealing element to be penetrated by a sharpened needle, or displaced by a needleless connector (col. 8, lines 45-56, fluid can flow vertically downward around the plug 24 for needleless infusion, or through the plug for needle injection). 

Ritchart; Mark A. et al. (US 5209737 A) discloses a septum seal for surgical trocars comprising a sealing element (Fig. 11, seal 36 further includes a central orifice 38). However, Ritchart lacks a sealing element received with radial play and at most provides an expansion space for a rigid element (col. 5, lines 18-21, it is of particular advantage that the seating portions 46 of the seal are axially offset from orifice 38 and the lip 40, as discussed above. This positions the lip so that it is free to expand into the open space 68).
Shimonaka; Kideki et al. (US 4809679 A) describes a forceps plug for endoscopes, comprising a sealing element (Figs. 4-8, forceps plug 1 having a slit 9); wherein the sealing element, with a conveying device not attached to an attachment part, is received in a second receiving portion with radial play (Fig. 5, numeral 16 represents a cavity formed between an outer periphery on which the projection 13). However, Shimonaka lacks a cylindrical body that is not clamped by an attachment part and instead features a lower clamped portion (Figs. 4, 5, 7, lower flange of forceps plug 1 is held against inner valve 15). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781